Citation Nr: 0614065	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  97-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1989.  He also had periods of service in the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico that, in pertinent part, denied service connection for 
back strain.  In April 1999 and November 2003 the Board 
remanded the claim for further development.  After attempting 
the requested development the RO again denied the veteran's 
claim for service connection.  The issue has been 
recharacterized to better reflect the veteran's claim.


REMAND

The veteran's service medical records show that he complained 
of back pain and was diagnosed with "sprain" in February 
1987.  A June 2004 VA Spine examination report showed that it 
was the examiner's opinion that, "the etiology as veteran 
stated on interview by the undersigned was the year 1987 
although SMR for that period of service was silent towards a 
low back condition.  It is my opinion that the current low 
back disability based on medical, SMR, OPT records is not at 
least as likely as not related to verified period of the 
veteran's active service and by medical records started on 
02/04/96 prior to the event on 04/19/96." 

It does not appear that the examiner considered a medical 
record dated in February 1987 wherein it was noted that the 
veteran complained of back pain after doing heavy lifting and 
also that stated that the back pain sometimes shot down his 
legs.  It is imperative that the examiner review this entry 
and submit an addendum to his prior opinion.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact Dr. Barrios, the 
VA examiner who performed the June 2004 VA 
Spine examination, and ask for 
clarification of his opinion.  In 
clarifying his opinion, the VA examiner 
should review the entire record, taking 
particular note of the service medical 
record from February 1987 that showed 
complaints of back pain that sometimes 
shot down his legs.  He should then 
provide an addendum to his previous 
opinion addressing whether it is at least 
as likely as not (fifty percent or 
greater) that any of the veteran's current 
low back conditions was initially 
manifested during active duty service, 
with specific consideration being given to 
the back problems experienced by the 
veteran in February 1987..  The examiner 
should provide a complete rationale for 
all opinions expressed.

2.  The RO should then readjudicate the 
veteran's claim for service connection on 
the merits.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


